 

Exhibit 10.21

 

RIDGEFIELD ACQUISITION CORP.

REVOLVING PROMISSORY NOTE

 

Principal Amount US$250,000.00 Westlake Village, California   December 31, 2016

 

For value received, pursuant to this Revolving Promissory Note (the "Note"). the
undersigned Ridgefield Acquisition Corp. ("Borrower") promises to pay to Steven
N. Bronson ("Holder"), or to his order, the aggregate unpaid Principal Amount of
all outstanding advances hereunder, including those made prior to the date of
this Note, plus accrued and unpaid interest thereon; provided, that the
aggregate unpaid Principal Amount of all outstanding advances shall not exceed
$250,000 at any one time outstanding (the "Maximum Credit Amount"). The
Principal Amount, along with any accrued but unpaid interest shall be due and
payable on demand, within ten (10) business days following Borrower's receipt of
a written demand for payment from Holder or immediately upon the occurrence of
an Event of Default, as defined herein (the "Maturity Date").

 

Section l. Interest. This Note shall bear interest on the outstanding Principal
Amount, including accrued interest, from the date of each amount is due until
such amounts are repaid to Holder in full, at the rate of 10% per annum. In the
event any payment due hereunder shall not be paid on the Maturity Date, then the
outstanding Principal Amount and accrued interest shall bear interest at the
lesser of 15% per annum or the highest lawful rate permitted under applicable
law, from the date when such payment was due until paid. If an Event of Default
shall occur due to the Borrower's failure to make a payment on the required
date, Holder shall have no obligation to serve a notice of default. In the event
the Borrower fails to remedy the default within five (5) business days after the
Event of Default (the "Default Date"), then all outstanding Principal Amount and
accrued interest shall automatically accelerate and become immediately due and
owing (the "Accelerated Debt"). The Accelerated Debt shall accrue interest at
the rate of 15% per annum from the Default Date until the Accelerated Debt is
paid in full. Holder shall have no obligation to provide notice to Borrower
concerning the Default Date, the acceleration of the debt or the interest rate
on the Accelerated Debt.

 

Section 2. Borrowings. Subject to the terms and conditions of this Note,
Borrower may borrow, and Holder agrees to fund advances hereunder. The Holder,
however, has no obligation to fund any advances. The aggregate Principal Amount
outstanding at any one time hereunder shall not exceed the Maximum Credit
Amount. The obligations of the Borrower to make payments provided for in this
Note are absolute and unconditional and not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever. Upon payment in
full of all Principal Amount and interest payable hereunder, this Note shall be
surrendered to the Borrower for cancellation.

 

The Holder is hereby authorized by Borrower to enter and record on the schedule
attached hereto (i) the date of each advance and repayment made under this Note,
(ii) the dollar amount of the advance or repayment of any advance thereon, and
(iii) the amount of accrued interest. The Holder's failure to make an entry,
however, shall not limit or otherwise affect the obligations of the Borrower.
The Holder's calculation, absent manifest error, shall be binding on the
Borrower.

 

Borrower shall make all payments hereunder to Holder in lawful money of the
United States and in immediately available funds. Borrower may make prepayments
in whole or in part hereunder at any time. This Note shall bear no prepayment
penalty.

 

Section 3. Events of Default. The Principal Amount and all accrued interest on
this Note is due and payable upon the Maturity Date, as defined above.
Additionally, the Principal Amount and all accrued interest on this Note shall
automatically become immediately due and payable upon the occurrence of any of
the following events, each of which shall be deemed an "Event of Default":

 

  1

 

 

(a)          Borrower's failure to tender a payment, or any part thereof, when
due in accordance with this Note.

 

(b)         The institution by Borrower of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking reorganization or release under the federal Bankruptcy Act, or
the consent by it to the filing of any such proceeding; or

 

(c)          If, within sixty (60) days after the commencement of an action
against Borrower (and service of process in connection therewith on Borrower)
seeking any bankruptcy, insolvency, reorganization, liquidation, dissolution or
similar relief under any present or future statute, law or regulation, such
action shall not have been resolved in favor of Borrower or all orders or
proceedings thereunder affecting the operations or the business of Borrower
stayed, or if the stay of any such order or proceeding shall thereafter be set
aside, or if, within sixty (60) days after the appointment without the consent
or acquiescence of Borrower of any trustee, receiver or liquidator of Borrower
or of all or any substantial part of the properties of Borrower, such
appointment shall not have been vacated.

 

Section 4. Miscellaneous.

 

(a)           The Borrower hereby waives presentment, demand for performance,
notice of nonperformance, protest, notice of protest and notice of dishonor.

 

(b)           Failure at any time to exercise any of the rights of Holder
hereunder shall not constitute a waiver of such rights and shall not be a bar to
exercise of any of such rights at a later date.

 

(c)           Any notice, other communication or payment required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
Federal Express or similar overnight delivery,

 

(d)           Borrower agrees to pay all reasonable costs of collection and
enforcement of this Note, including but not limited to reasonable attorney's
fees and disbursements, whether or not any lawsuit or other legal action is
instituted to enforce this Note, including without limitation if Holder seeks
the advice or assistance of an attorney as a result of or in connection with any
default, or if Borrower becomes the debtor or otherwise becomes the subject of
any bankruptcy, insolvency or other proceeding for the readjustment of
indebtedness.

 

(e)           No addition to or amendment of this Note, other than to record the
amounts due to the Borrower pursuant to Section 2, shall be admissible,
enforceable or effective unless it is set forth in a writing duly executed by
the party against whom the addition or amendment is sought to be enforced.

 

(f)           Nothing contained in this Note shall be deemed to require the
payment of interest or other charges by Borrower or any other person in excess
of the amount which the Holder may lawfully charge under the applicable usury
laws. In the event that Holder shall collect moneys which are deemed to
constitute interest which would increase the effective interest rate to a rate
in excess of that permitted to be charged by applicable law, all such sums
deemed to constitute interest in excess of the legal rate shall be credited
against the Principal Amount of this Note then outstanding, and any excess shall
be returned to Borrower.

 

(g)           This Note will be governed by and construed under the laws of the
State of California. In any action brought under or arising out of this Note,
the Borrower hereto hereby consents to the jurisdiction of any competent court
within the State of California and consents to service of process by any means
authorized by the laws of the State of California.

 

[Reminder of Page Intentionally Left Blank; Signature Page to Follow]

 

  2

 

 

IN WITNESS WHEREOF, each of the Borrower and the Holder have caused this Note to
be duly executed as of the date first written above.

 

  BORROWER:       RIDGEFIELD ACQUISITION CORP.         By: /s/ Steven N. Bronson
    Name: Steven N. Bronson     Title: President and Chief Executive Officer

 

  3

